 

Exhibit 10.7

 

 

Optionee

    

Grant Date

    

Initial Vesting Date

    

Expiration Date

    

Option Price Per Share

    

Number of Options Granted

--------------------------------------------------------------------------------

                                    

--------------------------------------------------------------------------------

 

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

Under the

 

SAVVIS COMMUNICATIONS CORPORATION

 

1999 STOCK OPTION PLAN

 

SAVVIS Communications Corporation, a Delaware corporation (the “Company”), and
the employee of the Company named above or a Related Company (the “Optionee”),
hereby agree as follows:

 

Section 1.    GRANT OF OPTIONS.    In conformity with the SAVVIS Communications
Corporation 1999 Stock Option Plan, as amended (the “Plan”), the provisions of
which are incorporated herein by this reference, and pursuant to authorization
of the Committee charged with the administration thereof (the “Committee”), the
Company hereby grants to Optionee Nonqualified Stock Options (the “Options”) to
purchase all or any part of the number of shares of common stock of the Company,
par value $0.01 per share (the “Common Stock”), set forth above under the
caption “Number of Options Granted,” on the terms and conditions herein set
forth. The Option shall not constitute an “incentive stock option” as defined
under Section 422(b) of the Internal Revenue Code of 1986, as amended (the
“Code”). The grant hereunder is made on the Grant Date set forth above (the
“Grant Date”). Capitalized terms not defined in this Agreement shall have the
meanings given in the Plan.

 

Section 2.    OPTION PRICE.    The purchase price per share of the Stock covered
by the Options (the “Option Price”) shall be the Option Price Per Share set
forth above.

 

Section 3.    EXERCISABILITY.

 

(a)    Except as otherwise provided in this Agreement, the Options shall vest as
follows: (i) one-quarter (1/4) of such Options shall vest on the Initial Vesting
Date as set forth above, and (ii) one-quarter (1/4) of such Options shall vest
on the same date of each year thereafter for the succeeding three (3) years.
Notwithstanding the foregoing, the Options shall be exercisable in full no later
than ten (10) years after the Grant Date.

 

(b)    The Committee may accelerate the dates on which the Options become
exercisable at any time and for any reason.

 

(c)    The Optionee shall not exercise the Options unless the Optionee has been
an employee of the Company or a Related Company at all times during the period
beginning on the Grant Date and (i) ending on the day three months before the
date of such exercise or (ii) if Optionee ceases to be such an employee as a
result of Disability, ending on the day one year before the date of such
exercise. Notwithstanding the foregoing, if the Optionee dies while employed by
the Company or a Related Company or at any time thereafter while the Options
remain exercisable, the Options may be exercised until the earlier to occur of
the Expiration Date or the date one year after the date of death, and shall not
be exercised thereafter.

 

(d)    The exercisability of the Options shall not be affected by any change of
duties or position of the Optionee so long as the Optionee continues to be an
employee of the Company or a Related Company. For purposes of this Agreement,
services as a consultant, advisor or independent contractor shall be considered
services as an employee and services provided to a Related Company shall be
considered services provided to the Company.

 

(e)    An individual who is granted a leave of absence by the Company or a
Related Company for any reason shall be considered to remain employed by the
Company or a Related Company until the authorized leave expires or a date two
years after the date the authorized leave commenced, whichever occurs first.



--------------------------------------------------------------------------------

 

Section 4.    TERMINATION.    The Options shall terminate and cease to be
exercisable in accordance with the following provisions:

 

(a)    Notwithstanding any other provisions of this Agreement, the Options shall
terminate at the close of business on the Expiration Date set forth above or, if
sooner, the business day before the tenth anniversary of the Grant Date (as
applicable, the “Expiration Date”), unless sooner terminated as provided below.
For this purpose, “business day” means a day on which the Company’s corporate
headquarters is open for normal business.

 

(b)    The Options shall terminate when they no longer may be exercised pursuant
to Section 3(c) or when they are forfeited as provided in Sections 7 or 8, if
sooner than the Expiration Date.

 

Section 5.    EXERCISES.

 

(a)    The Options may be exercised only by the Optionee or his or her guardian
or legal representative during his or her lifetime and only by the Optionee’s
Post-Death Representatives after the Optionee’s death. The term “Post-Death
Representatives” means the executor or administrator of the Optionee’s estate or
the person or persons to whom the Optionee’s rights under this Agreement shall
pass by his or her will or the laws of descent and distribution.

 

(b)    An exercise of the Options shall be made by delivering to the Committee
or its designee on the exercise date:

 

(i)    a written notice (in the form of Exhibit A attached) designating the
number of shares to be purchased, which notice must contain such other
information as the Committee or its designee may require and be signed by the
Optionee or the person acting under Section 5(a) hereof, and

 

(ii)    payment of the full amount of the Option Price of the Options being
exercised.

 

(c)    An Optionee may pay the Option Price:

 

(i)    in cash;

 

(ii)    if the Stock is publicly traded (as defined in the Plan), in Stock
which, if acquired from the Company, has been held for at least six months
including by deemed or constructive transfers of shares in lieu of actual
transfer and physical delivery of certificates.

 

(iii)    if the Stock is publicly traded (as defined in the Plan), payment in
full of the Option Price need not accompany the written notice of exercise
provided that the notice of exercise directs that the certificate or
certificates for the shares of Stock for which the Option is exercised be
delivered to a licensed broker acceptable to the Company as the agent for the
individual exercising the Option and, at the time such certificate or
certificates are delivered, the broker tenders to the Company cash (or cash
equivalents acceptable to the Company) equal to the option price for the shares
of Stock purchased pursuant to the exercise of the Option plus the amount (if
any) of Required Withholding Taxes.

 

(d)    The date of exercise shall be the date the written notice and the Option
Price actually are received by the Committee or its designee, regardless of the
means of delivery.

 

Section 6.    WITHHOLDING TAXES.    If as a result of the exercise of any Option
Required Withholding Taxes will become due, the Optionee shall, concurrently
with the exercise of such Option(s), pay to the Company or a Related Company the
amount of such Required Withholding Taxes in cash.

 

Section 7.    NON-DISCLOSURE AGREEMENT.

 

(a)    If, in connection with the Optionee’s employment with the Company or a
Related Company and/or the grant of Options, the Optionee has entered into a
Non-Disclosure Agreement with the Company or Related Company, that agreement is
incorporated by reference herein.

 

(b)    In the event the Optionee materially breaches the Non-Disclosure
Agreement, the Optionee shall have breached this Agreement and shall be liable
to the Company or a Related Company for any actual damages caused by such
breach, including the actual costs of investigating such action and enforcing
the Company’s or a Related Company’s rights hereunder (including court costs and
attorneys’ fees). The Optionee acknowledges that monetary damages may be
inadequate to fully compensate the Company or a

 

2



--------------------------------------------------------------------------------

Related Company for the consequences of any such breach; accordingly, the
Company or Related Company shall have the right to obtain injunctive and other
appropriate equitable relief in addition to obtaining actual damages as
aforesaid.

 

(c)    In addition to the foregoing, if the Optionee materially breaches the
Non-Disclosure Agreement, the Optionee shall have failed to satisfy a condition
subsequent to the grant or vesting of the Options. Accordingly, in such event:

 

(i)    all Options which have not previously been exercised shall be forfeited
to the Company, effective on the date on which the Optionee first engages in the
prohibited disclosure (the “Initial Breach Date”);

 

(ii)    all shares of Stock received upon exercise of Options either within the
18-month period ending on the Initial Breach Date or thereafter, and all shares
of Stock received in stock splits or stock dividends paid in respect of such
Option shares, shall be forfeited to the Company (collectively, “Forfeited
Shares”); and

 

(iii)    all cash or other dividends or distributions paid or delivered to
Optionee in respect of such forfeited shares of Stock (referred to in clause
(ii)), either during the 18-month period ending on the Initial Disclosure Date
or thereafter, shall be forfeited to the Company (collectively, “Forfeited
Distributions”).

 

(d)    The Company shall notify the Optionee in writing of any breach under this
Section within one year after the later of (i) the Initial Breach Date, or (ii)
the time when the Optionee ceases to be employed by the Company.

 

(e)    Immediately upon the Optionee’s receipt of notice setting forth a breach
of this provision referred to in paragraph (d), the Optionee shall:

 

(i)    deliver to the Company all certificates representing Forfeited Shares
which he or she at that time owns or controls, in exchange for payment by the
Company of the Option Price paid by the Optionee for such Shares;

 

(ii)    pay to the Company in cash the Fair Market Value, as of the effective
date of the forfeiture, of any Forfeited Shares which the Optionee no longer
owns or controls (including any such Shares withheld by the Company or Related
Company at Optionee’s election to pay Withholding Taxes);

 

(iii)    repay to the Company any and all cash Forfeited Distributions; and

 

(iv)    deliver to the Company any and all non-cash Forfeited Distributions or,
if the Optionee no longer owns or controls such Forfeited Distributions, to pay
to the Company in cash the fair market value, as of the effective date of the
forfeiture, of such Distributions.

 

All such deliveries and payment shall be made without adjustment for any
Withholding Taxes paid or withheld, interest, changes in the price of Stock
before or after the forfeiture date, or otherwise. The Optionee is solely
responsible for any taxes relating to Forfeited Shares, Forfeited Distributions,
or the Options.

 

(f)    The provisions of this Section shall survive the vesting, exercise,
and/or termination of the Options, but shall terminate upon the occurrence of a
Change in Control, as defined below.

 

Section 8.    OTHER FORFEITURES; RELATED MATTERS.

 

(a)    If the Optionee is dismissed from employment for good cause, both vested
(unless otherwise provided in an applicable employment agreement) and unvested
Options shall immediately terminate and be forfeited to the extent not
previously exercised. For this purpose, “good cause” shall mean (i) being
convicted of a felony or a crime involving moral turpitude whether or not
related to your employment or you have entered a plea of nolo contendere (or
similar plea) to a charge of such an offense or the substantial weight of
credible evidence indicates that you committed such a crime; (ii) using alcohol
or any unlawful controlled substance to an extent that it interferes with the
performance of your duties; (iii) any act of fraud, misappropriation or personal
dishonesty relating to or involving the Company in any way; (iv) violation of
any express direction of the Board or any supervisor or violation of any rule,
regulation, policy or plan established by the Company from time to time
regarding the conduct of its employees and/or its business; or (v) you engage in
grossly negligent or willful misconduct that you know (or should know) will
materially injure the business interests or reputation of the Company.

 

(b)    By accepting this Agreement, the Optionee consents to a deduction from
any amounts owed to Optionee by the Company or a Related Company (including, but
not limited to, amounts owed as wages or other compensation, fringe benefits,
nonqualified retirement benefits, or vacation pay) to the extent of the amounts
owed by the Optionee to the Company or Related Company pursuant

 

3



--------------------------------------------------------------------------------

to this Agreement. In the event that such set-off does not satisfy the full
amount owed to the Company or Related Company, the Optionee agrees to pay the
unpaid balance immediately to the Company or Related Company.

 

(c)    The provisions of paragraph (a) and (b) of this Section shall survive the
vesting, exercise, and/or termination of the Options.

 

Section 9.    ADJUSTMENTS.

 

(a)    In the event of (i) any change in the outstanding shares of Stock by
reason of any stock split (excluding the July 22, 1999 stock split), combination
of shares, stock dividend, reorganization, merger, consolidation, or other
corporate change having a similar effect, (ii) any separation of the Company
including a spin-off or other distribution of stock or property by the Company,
or (iii) any distribution to shareholders generally other than a normal
dividend, the Committee shall make such equitable adjustments to Option as it
shall deem appropriate in order to prevent the dilution or enlargement of the
economic value of the Option. Any such determination by the Committee shall be
conclusive and binding on all concerned.

 

(b)    Upon the dissolution or liquidation of the Company, or upon a merger,
consolidation or reorganization of the Company with one or more other entities
in which the Company is not the surviving entity, or upon a sale of
substantially all of the assets of the Company to another person or entity, or
upon any transaction (including, without limitation, a merger or reorganization
in which the Company is the surviving entity) approved by the Board that results
in any person or entity (other than persons who are holders of stock of the
Company at the time the Plan is approved by the stockholders and other than an
affiliate) owning 80 percent or more of the combined voting power of all classes
of stock of the Company, the Option shall terminate, except to the extent
provision is made in connection with such transaction for the assumption of the
Option, or for the substitution for such Option of a new option covering the
stock of a successor entity, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kinds of shares and exercise price, in which
event the Option shall continue in the manner and under the terms so provided.
In the event of any such termination of the Option, Optionee shall have the
right (subject to the general limitations on exercise set forth herein),
immediately prior to the occurrence of such termination and during such period
occurring prior to such termination as the Committee in its sole discretion
shall designate, to exercise such Option in whole or in part, whether or not
such Option was otherwise exercisable at the time of such termination. The
Committee shall send written notice of an event that will result in such a
termination to the Optionee not later than the time at which the Company gives
notice thereof to its stockholders. Notwithstanding the foregoing, in the event
of a transaction described in this Section 9(b), the Board of Directors may, in
its sole discretion, cancel any outstanding Options and pay or deliver, or cause
to be paid or delivered, to the holder thereof an amount in cash or securities
having a value (as determined by the Board of Directors acting in good faith)
equal to the product of (A) the number of shares of Common Stock (the “Option
Shares”) that, as of the date of consummation of such transaction, the holder of
such Option had become entitled to purchase (and had not purchased) multiplied
by (B) the amount, if any, by which (1) the formula or fixed price per share
paid to holders of shares of Common Stock pursuant to such transaction exceeds
(2) the options price applicable to such Option Shares.

 

Section 10.    CHANGE IN CONTROL

 

(a)    Immediately upon an Involuntary Termination of Optionee’s employment
within eighteen (18) months following either: (i) a Change in Control or (ii) a
transaction described in Section 9(b) of this Agreement in which the Option is
assumed, the Option, to the extent outstanding at the time but not otherwise
fully exercisable, shall automatically accelerate so that the Option shall
become immediately exercisable for all the Option shares at the time subject to
the Option and may be exercised for any or all of those Option Shares as fully
vested shares.

 

(b)    The Option as accelerated shall remain so exercisable until the earlier
of (i) the Expiration Date or (ii) the expiration of the one (1)-year period
measured from the date of the Optionee’s Involuntary Termination.

 

(c)    For purposes of this Agreement, the following definitions shall be in
effect:

 

(i)    Involuntary Termination shall mean the termination of Optionee’s service
by reason of:

 

(A)    Optionee’s involuntary dismissal or discharge by the Company for reason
other than “good cause,” or

 

(B)    Optionee’s voluntary resignation following (x) a change in Optionee’s
position with the Company which entails materially reduced responsibilities,
compensation, target bonus or equity incentive opportunities, or (y) a
relocation of Optionee from the metropolitan area in which Optionee was located
at the time of the Change in Control, provided and only if such change,
reduction or relocation is effected by the Company without Optionee’s consent.

 

(ii)    Change in Control occurs when any of the following events occur:

 

4



--------------------------------------------------------------------------------

 

(A)    any Person (as defined herein) becomes the beneficial owner directly or
indirectly (within the meaning of Rule 13d-3 under the Act) of more than 50% of
the Company’s then outstanding voting securities (measured on the basis of
voting power); or

 

(B)    Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(C)    the closing of an agreement of merger or consolidation with any other
corporation or business entity, other than (x) a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity), in combination
with the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, at least 50% of the combined voting power
of the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or (y) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person acquires more than 50% of the combined voting power of the
Company’s then outstanding securities;

 

(D)    concurrently with the liquidation or dissolution of the Company or upon
the closing of a sale or disposition by the Company of all or substantially all
of the Company’s assets.

 

For purposes of this paragraph, “Person” means any individual, entity or group
within the meaning of Section 3(a)(9) of the Exchange Act, as modified and used
in Sections 13(d) and 14(d) thereof; however, a Person shall not include (aa)
the Company, (bb) BIS Administration, Inc., (cc) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company, (dd) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (ee) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of Stock, or (ff) any person or entity or group acquiring securities
of the Company pursuant to an issuance of securities approved by the Board of
Directors of the Company.

 

Notwithstanding any provision of this Section 10 to the contrary, a Change in
Control shall not include any change in ownership of the Company as a result of
(a) the sale by the Company of its Series A Convertible Redeemable Preferred
Stock (the “Series A Preferred Stock”) pursuant to that certain Stock Purchase
Agreement, dated as of March 6, 2002, among the Company, Welsh, Carson, Anderson
& Stowe VIII, L.P. (“WCAS VIII) and the entities and individuals affiliated with
WCAS VIII listed on Annex I thereto and the Other Purchasers thereto, or (b) as
a result of any conversion of the Series A Preferred Stock into shares of the
Company’s Common Stock in accordance with the term of the Certificate of
Designation relating to the Series A Preferred Stock.

 

Section 11.    LIMITATION ON RIGHTS IN COMPANY STOCK.

 

(a)    Neither the Optionee nor his or her Post-Death Representatives shall have
any of the rights of a shareholder with respect to shares of Stock covered by
the Options until shares of Stock are issued to him, her, or them upon exercise
of the Option.

 

(b)    Prior to exercise of the Options, the Company may require the Optionee to
execute a restrictive stock agreement, lock-up agreement or any other agreement
restricting the Optionee’s ability to transfer Stock subsequent to the exercise
of the Options in such form as the Company shall reasonably determine to be
appropriate.

 

Section 12.    LIMITATIONS ON TRANSFERS.    The Options shall not be
transferable by Optionee otherwise than by will or by the laws of descent and
distribution.

 

Section 13.    NO RIGHT TO EMPLOYMENT.    Nothing in this Agreement or the Plan
shall confer on the Optionee any right or expectation to continue in the employ
of his or her employer or the Company, or to interfere in any manner with the
absolute right of the employer or the Company to change or terminate the
Optionee’s employment at any time for any reason or no reason.

 

Section 14.    AMENDMENTS.    This Agreement may be amended in writing by the
Company and Optionee, provided that the Company may amend this Agreement
unilaterally if the amendment does not adversely affect or impair the rights of
the Optionee. The Company shall give notice to the Optionee of any such
unilateral amendment either before or promptly after the effective date thereof.

 

5



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in duplicate
as of the Grant Date.

 

SAVVIS COMMUNICATIONS CORPORATION

By:

 

--------------------------------------------------------------------------------

Title:

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Optionee

 

6



--------------------------------------------------------------------------------

 

Exhibit 10.7

 

 

EXHIBIT A

 

OPTION EXERCISE FORM

 

To be executed by the Optionee to

exercise the rights to purchase Stock

evidenced by the foregoing Option

 

TO:    SAVVIS COMMUNICATIONS CORPORATION

 

I, (First and Last Name) , a Participant under the SAVVIS Communications
Corporation 1999 Stock Option Plan (the “Plan”), do hereby exercise the right to
purchase                      shares of Common Stock, $0.01 par value, of SAVVIS
Communications Corporation pursuant to the Option dated (Date of Grant) under
the Plan.

 

Enclosed herewith is

 

  (i)   $                    , or

 

  (ii)   shares of Common Stock, properly endorsed or accompanied by a duly
executed stock power, with a Fair Market Value of $                    ,

 

an amount equal to the total Option Price for the shares of Common Stock being
purchased pursuant to this Option Exercise Form.

 

      

Date:

 

--------------------------------------------------------------------------------

      

--------------------------------------------------------------------------------

            

Signature

 

 

ADDRESS OF OPTIONEE:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Social Security No:

 

--------------------------------------------------------------------------------

 

 

Send a completed copy of this Option Exercise Form to:

 

SAVVIS Communications Corporation

717 Office Parkway

St. Louis, MO 63141-7115

Attention: Legal Department